                 .._,ase r :L.l-CV-ULL14-KMK Document 26 Filed 07/20/21 Page 1 of 1
                 Case 7:21-cv-02214-KMK Document 27 Filed 07/20/21 Page 1 of 1
                                                                                          399 KNOLLWOOD ROAD, SUITE 220
 THE----                                          MEMO ENDORSED                             WHITE PLAINS, NEW YORK 10603
                                                                                                          Tel: 914.997.0555



QLAW
                                                                                                          Fax: 914.997.0550

                                                                                                          35 Worth Street
                  FIRM                                                                                 New York, NY 10013
                                                                                                          Tel: 646.398.3909



                                                             July 20, 2021

            VIAECF
            Hon. Kenneth M. Karas
            United States District Court Judge
            Southern District of New York
            Charles L. Brieant United States Courthouse
            300 Quarropas Street
            White Plains, NY 10601


                   Re:        Israel Roman v. The City of Mount Vernon, et al.
                              21-CV-02214 {KMK)

            Dear Judge Karas,

                   As the Court is aware, the undersigned and The Quinn Law Firm PLLC represents
            the City of Mount Vernon and the individually named Defendants in the above-
            referenced matter.

                   Defendants write to respectfully request an adjournment of the Telephonic Pre-
            Motion Conference with the Court scheduled for Wednesday, August 4, 2021 at 2:00 PM.
            This is the first such request for an adjournment of the Pre-Motion Conference. The
            reason for the instant request is that the undersigned will be on trial in New York City
            from August 4, 2021 until at least August 13, 2021. Counsel for Plaintiff consents to this
            request.

                    The parties are available to conference this matter with the Court the week of
            August 16 th through the 2ou1 with the exception of all day on August 17 th and August 19 th
            at 9:30, of course at the convenience of the Court.

                       We thank the Court for its consideration of the instant request.

h}c:J>;}--M-..    7'!:.JL ~ J-                WI//      /2 o/o(__    Respectfully submitted,

0...   /_J]_g_ ~cW/UL..              (<)/i'J ~ .            /3✓      Avui,-e,w C. Qu.i,vwt,

 4o ;;. I d- //: 00 l}?l                                             Andrew C. Quinn, Esq.

            ACQ :sb
            cc: Karen Newirth Es9. via E<.;F a
                             1
